Filed 1/28/15 Lewis v. Shiomoto CA4/3




                          NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). The opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                          FOURTH APPELLATE DISTRICT

                                                       DIVISION THREE

HARRISON ALLEN LEWIS,

     Plaintiff and Respondent,                                           G049264

                     v.                                                  (Super. Ct. No. 30-2012-00614083)

JEAN SHIOMOTO, as Chief Deputy                                           OPINION
Director, etc.,

     Defendant and Appellant.


                     Appeal from a judgment of the Superior Court of Orange County, David R.
Chaffee, Judge. Affirmed.
                     Kamala D. Harris, Attorney General, Alicia M.B. Fowler, Assistant
Attorney General, Michael E. Whitaker and Ernesto J. Fong, Deputy Attorneys General,
for Defendant and Appellant.
                     Law Offices of Chad R. Maddox and Chad R. Maddox, for Plaintiff and
Respondent.
                                               *                     *                     *
              The Department of Motor Vehicles (DMV) appeals the trial court’s entry of
judgment granting Harrison Allen Lewis’s petition for a writ of mandate compelling the
DMV to set aside its suspension of Lewis’s driver’s license. The DMV suspended
Lewis’s license for driving with a blood-alcohol concentration (BAC) at or above 0.08
percent. (Veh. Code, § 13353.2.) The trial court found expert testimony and a sequence
of tests showing Lewis’s blood alcohol level continued to rise after officers stopped
Lewis’s vehicle rebutted the statutory presumption that a person’s BAC test results of
0.08 percent or more establish his or her BAC was at least that high when the person was
driving, if the test is administered within three hours of when the person drove the
vehicle. (Veh. Code, § 23152, subd. (b); all further undesignated statutory references are
to this code.) The trial court found on the evidence presented that the upward trend in
Lewis’s BAC after an initial test result of 0.084 percent 25 minutes after he was stopped
made it likely his BAC was below 0.08 percent when he was driving, and therefore the
DMV lacked a basis to suspend his license for driving with a BAC at or above 0.08
percent. The DMV challenges the sufficiency of the evidence to support the trial court’s
conclusion the statutory presumption was rebutted, and argues that circumstantial
evidence in conjunction with the BAC test results established Lewis’s BAC was above
the legal limit when he was driving. Substantial evidence supports the trial court’s
factual determination, and we therefore affirm the judgment.
                                             I
                       FACTUAL AND PROCEDURAL BACKGROUND
              In September 2012, an officer stopped Lewis for speeding and for drifting
outside of his lane. Upon making contact, the officer noted a strong odor of alcohol and
observed objective signs of intoxication such as red watery eyes. Lewis admitted he had
consumed two gin and tonic drinks before driving. The officer requested an additional
unit to conduct a driving under the influence (DUI) investigation. Lewis performed
poorly on a series of field sobriety tests before he agreed to undergo a preliminary

                                             2
alcohol screening (PAS) test, and to provide breath and blood samples for chemical
testing.
              The first PAS test — administered 25 minutes after police initially pulled
Lewis over — registered a BAC of 0.084 percent, and the second reading two minutes
later returned a 0.082 percent BAC reading. Six minutes after the second PAS test,
Lewis submitted to a chemical breath test. The first reading disclosed a BAC result of
0.091 percent, and the second test, three minutes later, yielded a 0.088 percent BAC
result. A technician drew Lewis’s blood an hour and 16 minutes after he was stopped,
and forensic analysis of the sample later showed a BAC of 0.094 percent.
              Lewis’s BAC test figures greater than 0.08 percent resulted in a per se
license suspension order. (§ 13353.2, subd. (a)(1).) Lewis obtained a stay, pending an
administrative hearing to challenge the suspension.
              At the hearing, Lewis relied on the BAC test results and the expert
testimony of a forensic alcohol analyst, Darrell Clardy, in support of a rising BAC
defense. Clardy’s expertise included experience as a supervising criminalist and forensic
alcohol supervisor at the Orange County Sheriff’s Department, authorship of numerous
publications on forensic alcohol analysis, and testimony in more than 2,000 court cases
and more than 500 DMV proceedings on forensic alcohol matters.
              Clardy opined that Lewis’s BAC at the time he was driving was “no higher
than a .07. In reality, he’s probably below that.” Clardy explained his reasoning as
follows: “[W]e have the PAS results of an .084 and .082. And that’s at 25 and 27
minutes after driving. And then at 33 and 36 minutes after driving, we are at a .091 and a
.088. So in approximately ten minutes we’re going up from an .082 to almost .092,
almost a .01 increase over that period of time. With that rate of absorption, which would
be — since these are both breath results — that’d be consistent with the rate of absorption
that’s happening closest to the time of driving. And that means that he would be — and
ten minutes earlier he would drop an .01 and then another ten minutes he dropped [an

                                            3
additional] .01. So it’d actually be about a .05 at the time of driving, based on the
measured breath results.”
              Clardy also explained it is widely accepted in the scientific community that
when a person is in the absorptive stage (i.e., that the person’s alcohol content is still
going up), breath tests read higher than actual blood-alcohol content, so Lewis’s early
BAC test results of 0.084 and 0.082 percent meant his BAC at the time of driving was
likely below 0.08 percent. Clardy explained that “[t]he definition of absorption is that the
alcohol level is increasing as time goes on. We have the first breath result of an .082 and
an .084. It goes up — it increases to a .088 and a .091. It then increases to a .094 blood.
So the level is increasing as time goes on. Measured results define absorption because
the alcohol level is getting higher as time goes on.” The DMV offered no expert
testimony of its own and did not probe or contest the foundation for Clardy’s opinions.
The DMV hearing officer appeared to misapprehend a declining trend in the results,
questioning Clardy whether because the final blood test “has a result of .09” and “the
[earlier] breath is .08,” that might “suggest . . . that this person could also be in the
elimination phase?” Clardy explained, “No. The results are always increasing, so I don’t
see elimination happening here.”
              Clardy discounted Lewis’s driving pattern and other circumstantial factors
because “driving pattern doesn’t answer if he’s absorbing alcohol or not.” Instead, he
based his opinion “on the actual measurements of breath and the blood over time,” which
“tell me that the alcohol level was increasing” and that “we definitely have absorption
going on after the stop.” Clardy concluded that “[w]ith these measured results,” it was
not “reasonably possible that [Lewis’s BAC] was .08 or more at the time of driving.”
              The DMV hearing officer labeled Clardy’s testimony “subjective,”
concluding the BAC test results and circumstantial evidence established Lewis’s BAC
was 0.08 percent or higher before he was stopped. The DMV entered a per se order



                                               4
suspending Lewis’s license, which he challenged with a petition for a writ of mandate to
overturn the suspension. The trial court granted the petition, and the DMV now appeals.
                                               II
                                         DISCUSSION
A.     Timeliness
              Lewis contends the DMV’s appeal is untimely because it followed more
than 60 days after the trial court’s clerk gave notice of entry of the judgment in the form
of a minute order rejecting DMV’s arguments against the writ petition. Lewis argues that
the minute order constituted a judgment because it finally determined the rights of the
parties to and against a writ, respectively. Lewis relies on the observation in Mellinger v.
Municipal Court (1968) 265 Cal. App. 2d 843, 845, that denying a writ petition is “a
‘judgment’ rather than [an] ‘order’ because of the terms of section 1064 Code of Civil
Procedure: ‘A judgment in a special proceeding is the final determination of the rights of
the parties therein.’” We are not persuaded.
              California Rules of Court, rule 8.104(a) explains the requisite time in which
to file an appeal is the earliest of: 60 days after the court clerk’s “‘Notice of Entry’ of
judgment” or service of a file-stamped copy of the judgment; 60 days after a party serves
either of those documents; or 180 days after entry of judgment.
              Here, the court clerk gave notice on July 31, 2013, of the trial court’s
minute order not by “Notice of Entry” of a judgment or service of a file-stamped copy of
the minute order, but rather by completing a “Clerk’s Certificate of Service by Mail.”
The trial court subsequently entered a judgment on August 29, 2013. Then Lewis on
September 10, 2013, served DMV by mail with a “Notice of Entry of Judgment.” DMV
filed its appeal on November 5, 2013, within 60 days of Lewis’s notice. The appeal is
timely.
              Hughey v. City of Hayward (1994) 24 Cal. App. 4th 206, 210 (Hughey),
which neither party cites, is dispositive. There, as here, “[t]he superior court clerk mailed

                                               5
the parties a copy of the minute order, but that mailing did not commence the 60-day
appeal period, because the document was not entitled ‘notice of entry’ and was not file-
stamped. . . . Thus, the operative appeal period is 180 days after the date of entry.” As
another court explained concerning similar guidelines for appeals to the appellate
division of the superior court, even a “notice of ruling” is not sufficient to constitute the
requisite “notice of entry” of the judgment. (20th Century Ins. Co. v. Superior Court
(1994) 28 Cal. App. 4th 666, 671-672.) The court observed: “It might seem that the
difference between a ‘notice of ruling’ and a ‘notice of entry’ is hypertechnical. In
another context it might be.” (Id. at p. 672.) But “[s]ince the time within which an
appeal must be filed is jurisdictional, rules that measure that time must stand by
themselves without embroidery.” (Ibid.)
              Here, as in Hughey, the clerk did not give “Notice of Entry” of a judgment
or serve a file-stamped copy of the judgment, but rather served the DMV only with a
Clerk’s Certificate of Service by Mail with the minute order attached. This did not
suffice to trigger the 60-day period in which to appeal, which arose only after Lewis gave
notice of entry of the judgment. DMV timely filed its appeal within 60 days of that
notice. We therefore turn to the merits.
B.     Standard of Review
              In a mandate proceeding, the trial court exercises “‘independent judgment
review’” of the administrative record. (Berlinghieri v. Department of Motor Vehicles
(1983) 33 Cal. 3d 392, 398 (Berlinghieri).) The trial court reviews the proceeding to
determine whether the DMV acted arbitrarily or capriciously, exceeded its constitutional
or statutory authority, erred in interpreting the law, or made findings unsupported by the
evidence. (Ibid.) In the mandate proceedings, the trial court affords the administrative
proceedings a strong presumption of correctness, and the party challenging the
administrative decision bears the burden of convincing the court that the administrative
findings are contrary to the weight of the evidence. (Fukuda v. City of Angels (1999)

                                               6
20 Cal. 4th 805, 817.) The presumption “provides the trial court with a starting point for
review — but it is only a presumption, and may be overcome.” (Id. at p. 818.)
              On appeal from a writ of mandate, we in turn defer to the trial court’s
review. (Lake v. Reed (1997) 16 Cal. 4th 448, 456.) We “‘“must resolve all evidentiary
conflicts and draw all legitimate and reasonable inferences in favor of the trial court’s
decision. [Citation.]” [Citations.]’” (Id. at p. 457.) We review the record only to
determine whether the trial court’s findings are supported by substantial evidence, and
where the evidence supports more than one inference, we may not substitute our
deductions or conclusions for the trial court’s. (Ibid.)

C.     The Trial Court Reasonably Could Conclude Lewis Rebutted the Statutory
       Presumption
              The DMV contends the trial court erred in concluding Lewis rebutted the
statutory presumption that the BAC tests administered within three hours of driving
established that his BAC was 0.08 or higher at the time he drove. (Veh. Code, § 23152,
subd. (b); Bell v. Department of Motor Vehicles (1992) 11 Cal. App. 4th 304, 311
[presumption applies in administrative proceedings].) The DMV frankly concedes its
appeal turns on the weight of Lewis’s expert’s testimony to rebut the presumption, but as
noted at the outset, the standard of review forestalls this attack. (Berlinghieri, supra,
33 Cal.3d at p. 398.) To obscure this core defect, the DMV mounts a host of challenges
to Clardy’s testimony, but none has merit.
              First, the DMV contends that because Clardy did not examine Lewis
physically or factor into his analysis such factors as “Lewis’[s] weight, what he ate or the
amount of food he ate, or whether Lewis is a heavy or light drinker for purposes of
Lewis’[s] actual rate of absorption,” Clardy’s “opinion is speculative at best.” The DMV,
however, does not suggest how these factors would have made a difference, having
declined to present its own expert testimony at the administrative hearing.



                                              7
              Additionally, the thrust of the DMV’s challenge is misplaced. The DMV
appears to take issue with Clardy’s conclusion Lewis’s BAC may have been as low as
0.05 percent, based on a rate of absorption of 0.01 percent suggested by Lewis’s breath
test results. But the DMV’s challenge is misguided because Lewis did not have to
establish his exact BAC, nor any particular rate of absorption. Rather, Lewis’s objective
was simply to establish his BAC was below the 0.08 percent DMV was required to show
to suspend his license. (Baker v. Gourley (2002) 98 Cal. App. 4th 1263, 1273 [observing
per se suspension is “wholly pegged to a given blood-alcohol level”].) Thus, it was
enough for Lewis to present evidence his BAC was below 0.08 percent, and we may not
second-guess the trial court conclusion the DMV failed to undermine this evidence.
              Second, again challenging Clardy’s rate of absorption estimate of
0.01 percent every ten minutes, the DMV contends Clardy’s calculation is
mathematically flawed. But the DMV sets up a straw man by misstating Clardy’s
analysis. The DMV suggests Clardy reached a rate of 0.01 percent BAC absorption
every ten minutes by noting at least a 0.01 percent BAC increase between Lewis’s PAS
test result of 0.082 percent at 12:19 a.m. and his .094 percent BAC blood draw result at
1:08 a.m. The DMV contends Clardy’s analysis is flawed because almost an hour
separates those two test times, not 10 minutes, and therefore Clardy’s estimate of a 0.01
percent BAC increase or rate of absorption rate every 10 minutes is demonstrably
erroneous. But Clardy did not base his estimate on the hour-long period the DMV
identifies on appeal.
              Instead, as he stated explicitly in his testimony, he derived the rate of
increase from Lewis’s second PAS test BAC result of 0.082 at “27 minutes after driving”
and his first chemical breath test result of 0.091 BAC at “36 minutes after driving,” as
reflected in the police department’s alcohol sensor logs. As Clardy observed, that is
“almost a .01 increase” in less than 10 minutes. (Italics added.) There is nothing



                                              8
mathematically incorrect in Clardy’s calculation, and misstating his analysis on appeal
does not aid the DMV.
              Third, the DMV contends the trial court “erred in assessing the flawed rate
of progression in Dr. Clardy’s analysis.” The DMV suggests Clardy erroneously
assumed that Lewis’s “BAC increase[d] from the first test to the last test.” The DMV
implies Clardy and the trial court both mistakenly understood the increase was
inexorable, increasing in each and every one of Lewis’s six BAC tests in the hour and 16
minutes after he was stopped. Nothing supports this slanted reading of Clardy’s
testimony or the trial court’s ruling, to which we must defer under the standard of review.
              The DMV argues that the trial court’s minute order demonstrates it erred by
“misreading material evidence in the record.” Specifically, the trial court noted in its
minute order that “the key is in the second set of tests showing results of 0.088 and 0.091.
Clearly, the trend demonstrated by the sequence of the tests shows a blood alcohol level
on the rise.” The DMV attacks the trial court’s reasoning by observing that the 0.091
percent BAC reading was at 12:25 a.m., followed by the 0.088 percent reading at 12:28
a.m., “which shows a downward progression rather upward.” The DMV insists this
shows the trial court “did not read the time sequence of the breath chemical tests
properly,” but the DMV again misconstrues the record.
              The DMV fails to present the full context of the trial court’s minute order.
In the order, the trial court first observes that the DMV “points to the nominal difference
between the first two tests (0.084 versus 0.082) in an attempt to demonstrate that
petitioner’s BAC was not rising continuously and therefore could not have been in the
absorptive phase.” Then, the trial court explains it did not find the DMV’s observation
about nominal initial PAS test differences persuasive precisely because the “key is in the
second set of tests showing results of .088 and .091.” We do not read in the trial court’s
sequencing of 0.088 and 0.091 an implied intent to recite those numbers in the
chronological order of the tests that yielded those results, but rather a refutation of the

                                               9
DMV’s focus on the minutiae of nominal test result differences against the weight of the
evidence showing an upward trend in Lewis’s BAC test results. The trend was
unmistakable across three categories of testing: 0.084 and 0.082 in the initial PAS tests;
0.091 and 0.088 in the chemical breath tests, and 0.094 and 0.094 in the blood tests.
Substantial evidence amply supports the trial court’s identification of the middle numbers
as “key” in demonstrating the upward trend. Given the appellate duty to recite the record
accurately in the light most favorable to the judgment, the DMV’s attempt to construct
“gotcha” arguments by misconstruing the trial court’s minute order and Clardy’s
reasoning is badly misplaced.
              Fourth, the DMV argues Clardy’s testimony was flawed because it was
“based on test readings that include a Preliminary Alcohol Screening (‘PAS’) test, which
should not be the case.” The DMV offers no authority for its definitive statement that
PAS results are barred as foundation for expert testimony. To the contrary, experts may
rely on and testify to the sources on which they base their opinions (Evid. Code, §§ 801,
802), including hearsay reasonably relied on by experts in their field. (Evid. Code, § 801,
subd. (b); North American Capacity Ins. Co. v. Claremont Liability Ins. Co. (2009)
177 Cal. App. 4th 272, 294.) Clardy explained it is commonly accepted in the field of
forensic alcohol analysis that at best PAS tests may overstate BAC, thus lending
additional support to his rising BAC opinion. The evidence showed Clardy was an expert
familiar with the forensic alcohol community, including numerous publications in its
journals, and because the DMV made no objection or effort to attack the foundation for
his opinion, it is competent evidence to support the judgment. (E.g., Flood v. Simpson
(1975) 45 Cal. App. 3d 644, 649 [evidence is competent to support judgment absent
objection below].)
              In mounting an attack on appeal on the PAS tests as a preliminary BAC
indicator, the DMV merely notes PAS tests are “not a required chemical test under the
Vehicle Code,” citing Vehicle Code section 23612, subdivisions (h) and (i), which

                                            10
describe PAS tests, in the DMV’s characterization, as “only a field sobriety test” because
the driver “must still submit to a ‘blood, breath, or urine test.’” The DMV did not offer
expert testimony of its own or dispute that PAS tests may show rising or declining BAC.
Indeed, the DMV relied on the PAS tests here to assert they showed a declining BAC,
albeit nominally from 0.084 to 0.082 in the initial PAS tests. In any event, neither Clardy
nor the trial court relied solely on the PAS tests. As the trial court noted, the chemical
breath tests were “key” independent evidence showing a rising trend in Lewis’s BAC,
whether viewed in conjunction with the PAS tests or the subsequent blood tests.
Measured against the “key” breath tests, the evidence amply supported the trial court’s
ruling.
              Fifth, the DMV asserts an expert’s unsubstantiated opinion in Borger v.
Department of Motor Vehicles (2011) 192 Cal. App. 4th 1118 (Borger) requires the
conclusion Clardy’s testimony did not support the judgment. There, the trial court based
its conclusion the driver did not have at least a 0.08 percent BAC on the expert’s
testimony that chemical breath test machines have a significant “inherent” margin of
error of 0.02 percent. (Id. at p. 1121.) The expert’s sole foundation for this asserted
figure was his personal experience with a breathalyzer he owned, without any basis in
rigorous testing or support from the scientific community. (Id. at p. 1122.) The appellate
court rejected the evidence as speculative and insubstantial, but the same is not true here.
As an initial point of distinction, unlike the expert in Borger, Clardy identified a
consensus in the scientific community that initial PAS tests overstate BAC. That the
DMV did not probe Clardy’s statement does not mean it lacked foundation; his own
testimony noted the scientific consensus.
              In any event, ample evidence supported the judgment apart from Clardy’s
testimony concerning inflated PAS results. Clardy relied on the same BAC results as the
DMV, but explained they showed a rising trend of alcohol absorption that meant Lewis’s
actual BAC at the time of driving was lower. Given his initial breath test results were so

                                             11
close to the 0.08 percent threshold, and only continued to rise as demonstrated by the
subsequent chemical breath and blood tests, the trial court reasonably could conclude the
evidence did not show DMV had met its burden to establish Lewis’s BAC was 0.08
percent or higher when he was driving. While Clardy also explained the scientific
community generally regards PAS tests as overstating BAC, this was simply additional
evidence supporting his conclusion Lewis’s initial test results of 0.084 percent and 0.082
percent meant his BAC was below the legal threshold. As noted, the rising trend in
Lewis’s BAC across all three types of tests independently supported the trial court’s
judgment. Substantial evidence supports the trial court’s conclusion Lewis rebutted the
statutory presumption.

D.     Circumstantial Evidence Does Not Establish Lewis’s BAC Exceeded the Limit
              The DMV argues that “[e]ven if the three-hour presumption is rebutted and
the burden shifts [to the DMV to show Lewis’s BAC was above the legal limit], the
DMV can still show that Lewis was driving above the legal limit through circumstantial
evidence and by the chemical tests’ results.” (Italics added.) The DMV acknowledges
that circumstantial evidence without a valid BAC test result is insufficient to establish the
BAC necessary to suspend a motorist’s license. (Baker v. Gourley, supra,
98 Cal.App.4th at p. 1273 [“After all, the usual symptoms of substantive intoxication —
slurred speech, bloodshot eyes, etcetera — can manifest themselves at a blood-alcohol
level below .08”].) But in arguing circumstantial evidence may lend support to the
conclusion particular BAC test results are accurate because the motorist’s behavior is
typical or commensurate with a high BAC, DMV simply misunderstands the standard of
review. The issue is not whether circumstantial evidence can help support a high BAC
determination, but whether the evidence supports the judgment the trial court actually
reached. The DMV does not suggest circumstantial evidence requires the conclusion
Lewis’s BAC exceeded the legal limit. We may not assume as the DMV suggests that



                                             12
the trial court erroneously failed to even consider the circumstantial evidence; rather, we
must presume the trial court simply found it unpersuasive. Viewing the evidence in light
of the standard of review, the trial court reasonably could conclude the evidence failed to
establish Lewis’s BAC exceeded the legal limit. Mandate was therefore proper.
                                            III
                                       DISPOSITION
              The judgment is affirmed. Lewis is entitled to his costs on appeal.




                                                  ARONSON, J.

WE CONCUR:



RYLAARSDAM, ACTING P. J.



IKOLA, J.




                                            13